      Case 1:10-cv-06950-AT-RWL Document 1073 Filed 09/11/20 Page 1 of 1



          TELEPHONE: 1-212-558-4000
                                                                    125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                              September 11, 2020

Via ECF

The Honorable Analisa Torres,
      United States District Court for the
             Southern District of New York,
                     500 Pearl Street,
                             New York, New York 10007-1312.

                Re:       Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.,
                          No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Torres:

                On behalf of Defendants, and in accordance with Rule IV.A.ii of the Court’s
Individual Practices in Civil Cases, I write regarding Plaintiffs’ September 8, 2020 filings (ECF
No. 1071) containing materials filed under seal and with redactions. Plaintiffs did not seek to
confer “in advance” of filing “to narrow the scope of the request” to “file sealed or redacted
materials,” as required by your Honor’s rules. Indiv. Prac. in Civ. Cases R. IV.A.ii. The parties
are currently conferring about this issue and working to narrow the scope of any request to maintain
materials under seal or with redactions. Once the parties have concluded the conferral process,
Defendants will promptly file a letter with the Court justifying any remaining redactions or
sealing.1

                                                              Respectfully submitted,

                                                              /s/ Ann-Elizabeth Ostrager

                                                              Ann-Elizabeth Ostrager
                                                              Sullivan & Cromwell LLP
cc:    All parties of record (by ECF)




1
       Plaintiffs publicly filed excerpts of a deposition transcript that Defendants designated
“Confidential – Attorney’s Eyes Only” under the March 18, 2011 Protective Order and
Confidentiality Agreement (ECF No. 51) and April 11, 2019 Supplemental Protective Order (ECF
No. 712), which is contrary to the designation. Defendants have requested that Plaintiffs refile a
version that contain the parties’ agreed-upon redactions.
